Martin,J.,
delivered the opinion of the court.
The plaintiff alleges he is the owner of a schooner of the burden of twelve and forty-seven ninety-fifths tons, with which he has navigated the Bayou St. John, and the defendants' cana!, and has been charged with, and has actually paid them, a toll or tonnage on eighteen tOns, the said schooner being on their books as of that tonnage, and the plaintiff, through error, has paid toll accordingly, for one hundred and sixty~one trips.-A claim was accordingly urged for the excess.
The general issue was pleaded.
The plaintiff had a verdict and judgment for $1459. The defendants made an unsuccessful effort to obtain a new trial and appealed.
Their counsel has urged in this court, that the verdiet and judgment are contrary to law and evidence.
It appears the schooner was but of 12 47-95 tons burden, when the plaintiff began the navigation, on which lie paid toll to the defendants, and that she was still of that burden, and no more, when he ceased to do so-but it is in evidence she underwent several repairs, in the meanwhile, and that some-tions a greater tonnage is given to vessels undergoing repairs. From this the defendants and appellants' counsel has urged, that the plaintiff ought to have shown that the repairs made to the schooner did not increase her tonnage, and subsequent repairs did not add to her original burden.
It does not appear tç~ us that there is any thing in this objection. The fact being established that a higher toll was paid than the defendants were entitled to, we do not think the jury erred, in concluding the plaintiff paid under an error, and if so, the law is that he is entitled to recover.
It is therefore ordered, adjudged and decreed, that the judgment of the Parish Court be affirmed with costs in both courts.